 Case: 4:20-cv-00521-JAR Doc. #: 17 Filed: 08/04/20 Page: 1 of 4 PageID #: 119



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION


UNITED STATES OF AMERICA,                       )
                                                )
               Plaintiff,                       )
                                                )    No. 4:20-cv-00521-JAR
        V.                                      )
                                                )
DEANNA D. PISKULIC et al. ,                     )
                                                )
               Defendants.                      )

                               MEMORANDUM AND ORDER
   I.        Background

        This matter is before the Court on Plaintiffs motion for preliminary injunction. (Doc. No.

10). This action was initiated by the Government on April 13, 2020, in order to reduce to judgment

seven federal trust fund recovery penalties assessed against Defendant Deanna D. Piskulic. On

June 24, 2020, the Government filed an amended complaint adding a claim seeking to foreclose

federal tax liens totaling over a million dollars against a piece of real property located at 1040

Vogel Estates Lane, Arnold, Missouri 63010 in Jefferson County, Missouri (hereinafter, the

"Property"). The Amended Complaint also added three parties which may have an interest in the

Property : Defendants Joseph Piskulic, Vogel Estates Subdivision, and the Jefferson County

Collector.

        In the instant motion, the Government requests that the Court issue a preliminary

inj unction pursuant to 26 U.S.C. § 7402 enjoining the Jefferson County Collector from selling,

auctioning, foreclosing, or otherwise disposing of the Property during the County ' s August 24,

2020 tax sale. According to its website, the Collector intends to sell the Property at issue in this

case due to over $14,000 dollars in unpaid property taxes.
 Case: 4:20-cv-00521-JAR Doc. #: 17 Filed: 08/04/20 Page: 2 of 4 PageID #: 120



           The Government argues that the Court has jurisdiction to enjoin Jefferson County from

selling the Property and that the injunction is necessary and appropriate to protect the United

States' ability to satisfy outstanding tax liabilities at issue in this case. The Government asserts

that granting the injunction will prevent the adverse consequences of Jefferson County's scheduled

auction-specifically, the risk of an "unseemly conflict" regarding title to the Property and

unnecessary costs for both the United States and the Court generated from the redemption of the

Property and in further litigation to prevent the extinguishment of valid federal tax liens.

          The Government provided notice of its request for preliminary injunction to the Jefferson

County Collector. The Collector filed a response on July 27, 2020, consenting to the preliminary

injunction. (Doc. No. 16). The Government also served its request for preliminary injunction on

Defendants Joseph Piskulic and Vogel Estates Subdivision via first class U.S. Mail. Defendant

Piskulic and Defendant Vogel Estates Subdivision have not yet entered the case and have filed no

opposition to the motion. The Court set a deadline of July 31, 2020 for any party to file its

opposition to the motion, which deadline has since passed.

    II.      Discussion

          "When an injunction is explicitly authorized by statute, proper discretion usually requires

its issuance if the prerequisites for the remedy have been demonstrated and the injunction would

fulfill the legislative purpose." United States v. Stover, 650 F.3d 1099, 1106 (8th Cir. 2011)

(quoting United States v. White, 769 F.2d 511 , 515 (8th Cir.1985)). Thus, "the traditional criteria

for permanent injunctive relief need not be discussed" as long as the party has shown it is entitled

to relief under the statute. Id. (citing United States v. Landsberger, 692 F.2d 501 , 503-04 (8th Cir.

1982) (affirming a permanent injunction under 26 U.S.C. §§ 7402 and 7407 without discussing




                                                   2
 Case: 4:20-cv-00521-JAR Doc. #: 17 Filed: 08/04/20 Page: 3 of 4 PageID #: 121



the criteria for a permanent injunction)). The relevant language of 26 U.S.C. § 7402 states as

follows:

               The district courts of the United States at the instance of the United States
       shall have such jurisdiction to make and issue in civil actions, writs and orders of
       injunction . . . to render such j udgments and decrees as may be necessary or
       appropriate for the enforcement of the internal revenue laws.

§ 7402(a).

       Here, the Court finds that it has jurisdiction under 26 U.S.C. § 7402 to enjoin the County' s

sale of the Property. Further, the Court holds that preventing the County's sale of the Property is

both necessary and appropriate to protect the current subject of this federal tax lien enforcement

action. See United States v. Smith, No. CIV-15-0113-F, 2016 WL 3573238, at *4 (W.D. Okla.

Mar. 23 , 2016) (enjoining a county tax sale under§ 7402 because "[i]fthe county were to attempt

to go forward with its tax sale it would cause unnecessary complications and expenses, as well as

create an unseemly conflict between state and federal entities"). Having heard no objection, the

Court will grant the Government's motion for preliminary injunction.

       Accordingly,

       IT IS HEREBY ORDERED that Plaintiffs motion for preliminary injunction is

GRANTED. (Doc. No. 10). The Jefferson County Collector is enjoined from selling, auctioning,

foreclosing, or otherwise disposing of the property located at 1040 Vogel Estates Lane, Arnold,

Missouri 63010 in Jefferson County, Missouri during the County ' s August 24, 2020 tax sale and

until further order of the Court.




                                                 3
 Case: 4:20-cv-00521-JAR Doc. #: 17 Filed: 08/04/20 Page: 4 of 4 PageID #: 122



Dated this 4th day of August 2020.




                                        JOH~ROSS
                                        UNI;D fil'ATEs DISTRICT JUDGE




                                       4
